Case: 22-20165         Document: 00516572142             Page: 1      Date Filed: 12/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit


                                       No. 22-20165
                                                                                      FILED
                                                                               December 8, 2022
                                     Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
   United States of America,

                                                                      Plaintiff—Appellee,

                                             versus

   Marlon Jamal Pharms,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:20-CR-263-1


   Before Stewart, Duncan and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Marlon Jamal
   Pharms has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Pharms has not filed a response. We have reviewed
   counsel’s brief and the relevant portions of the record reflected therein. We



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-20165    Document: 00516572142         Page: 2   Date Filed: 12/08/2022




                                 No. 22-20165


   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                      2